Case 5:18-cv-01399-JGB-JEM Document 80-4 Filed 03/09/20 Page 1 of 5 Page ID #:1445




    1 SYLVIA TORRES-GUILLÉN (SBN 164835)
       storres-guillen@aclusocal.org
    2 AMERICAN CIVIL LIBERTIES UNION
      FOUNDATION OF SOUTHERN CALIFORNIA, INC.
    3 1313 W. 8th Street
      Los Angeles, CA 90017
    4 Telephone: (213) 977-5220
      Facsimile: (213) 977-5299
    5 Attorneys for Plaintiffs
    6 Additional counsel on following page
    7
                                   UNITED STATES DISTRICT COURT
    8
                                 CENTRAL DISTRICT OF CALIFORNIA
    9
                                           EASTERN DIVISION
   10
         SIGMA BETA XI, INC.; ANDREW                   Case No. 5:18-cv-01399-JGB-JEM
   11    M., by and through his next friend
         DENISE M., on behalf of himself and           CLASS ACTION
   12    all others similarly situated; JACOB
         T., by and through his next friend            DECLARATION OF KELLY MORAN
   13    HEATHER T., on behalf of himself              IN SUPPORT OF SUMMARY OF
         and all others similarly situated; J.F.,      OBJECTIONS OR RESPONSES TO
   14    by and through her next friend CINDY          CLASS SETTLEMENT RECEIVED
         MCCONNELL, on behalf of herself               FROM CLASS MEMBERS
   15    and all others similarly situated,
                                                       [Filed Concurrently with Motion for
   16                      Plaintiffs,                 Final Approval of Class Settlement,
                                                       Summary of Objections or Responses to
   17             v.                                   Class Settlement, Declaration of Sylvia
                                                       Torres-Guillén, Declaration of Linnea
   18    COUNTY OF RIVERSIDE; MARK                     Nelson and Proposed Order]
         HAKE, Chief of the Riverside County
   19    Probation Department, in his official
         capacity; BRYCE HULSTROM, Chief               Complaint Filed:    July 1, 2018
   20    Deputy of the Riverside County                Vacated Trial Date: Nov. 19, 2019
         Probation Department, in his official
   21    capacity,                                     Judge: Hon. Jesus G. Bernal
                                                       Mag. Judge: John E. McDermott
   22                      Defendants.
   23
   24
   25
   26
   27
   28
        SMRH:4837-4814-6614.2                                   DECLARATION OF KELLY MORAN ISO
                                SUMMARY OF OBJECTIONS OR RESPONSES TO CLASS SETTLEMENT RECEIVED
                                                                             FROM CLASS MEMBERS
Case 5:18-cv-01399-JGB-JEM Document 80-4 Filed 03/09/20 Page 2 of 5 Page ID #:1446




    1         LINNEA L. NELSON (SBN 278960)            SHEPPARD, MULLIN, RICHTER &
               lnelson@aclunc.org                      HAMPTON LLP
    2         AMERICAN CIVIL LIBERTIES                 A Limited Liability Partnership
              UNION FOUNDATION OF                      Including Professional Corporations
    3         NORTHERN CALIFORNIA, INC.                MOE KESHAVARZI (SBN 223759)
              39 Drumm St.                              mkeshavarzi@sheppardmullin.com
    4         San Francisco, CA 94111                  ANDREA N. FEATHERS (SBN 287188)
              Telephone: (415) 621-2493                 afeathers@sheppardmullin.com
    5                                                  333 South Hope Street, 43rd Floor
              SARAH HINGER*                            Los Angeles, California 90071-1422
    6          shinger@aclu.org                        Telephone: (213) 620-1780
              AMERICAN CIVIL LIBERTIES                 Facsimile: (213) 620-1398
    7         UNION FOUNDATION
              125 Broad St., 18th Floor                MICHAEL HARRIS (SBN 118234)
    8         New York, NY 10004                        mharris@youthlaw.org
              Telephone: (212) 519-7882                NATIONAL CENTER FOR
    9         *Admitted Pro Hac Vice                   YOUTH LAW
                                                       405 14th Street, 15th Floor
   10         DAVID LOY (SBN 229235)                   Oakland, CA 94612
               davidloy@aclusandiego.org               Telephone: (510) 835-8098
   11         MELISSA DELEON (SBN 272792)              Facsimile: (410) 835-8099
               mdeleon@aclusandiego.org
   12         AMERICAN CIVIL LIBERTIES                 VICTOR LEUNG (SBN 268590)
              UNION FOUNDATION OF SAN                   vleung@aclusocal.org
   13         DIEGO AND IMPERIAL COUNTIES              AMERICAN CIVIL LIBERTIES UNION
              P.O. Box 87131                           FOUNDATION OF SOUTHERN
   14         San Diego, CA 92138-7131                 CALIFORNIA, INC.
              Telephone: (619) 398-4489                1313 W. 8th Street
   15         Facsimile: (619) 232-0036                Los Angeles, CA 90017
                                                       Telephone: (213) 977-5219
   16                                                  Facsimile: (213) 977-5299
   17                                                  Attorneys for Plaintiffs
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                     -2-
        SMRH:4837-4814-6614.2                                   DECLARATION OF KELLY MORAN ISO
                                SUMMARY OF OBJECTIONS OR RESPONSES TO CLASS SETTLEMENT RECEIVED
        CLASS CLASS
                                                                             FROM CLASS MEMBERS
Case 5:18-cv-01399-JGB-JEM Document 80-4 Filed 03/09/20 Page 3 of 5 Page ID #:1447




    1                            DECLARATION OF KELLY A. MORAN
    2 I, KELLY A. MORAN, declare and state as follows:
    3                 1.   I am an attorney duly licensed to practice law before this court and am a
    4 Deputy County Counsel with the Office of County Counsel for the County of
    5 Riverside, attorneys of record for Defendants County of Riverside; Mark Hake, and
    6 Bryce Hulstrom (hereinafter collectively the “County”).
    7                 2.   The facts contained in this declaration are known personally to me and
    8 if called upon to testify as a witness thereto, I could and would competently do so
    9 under oath. This declaration is submitted in support of Plaintiffs’ Unopposed Motion
   10 for Final Approval of Class Action Settlement (“Motion for Final Approval”) and
   11 Plaintiffs’ Summary of Objections or Responses to Class Settlement Received From
   12 Class Members (“Summary of Responses to Class Settlement”).
   13                 3.   Pursuant to the terms of the Class Settlement Agreement (“Agreement”),
   14 effective July 1, 2019, the Riverside County Probation Department (“Probation”) has
   15 terminated the Youth Accountability Team (“YAT”) program for any youth referred
   16 to the program under Welfare & Institutions Code Section 601. Any youth whose
   17 participation in the YAT program was concluded on July 1, 2019 were promptly
   18 notified of this termination.
   19                 4.   The notices to the class (“Notice”) and a copy of the Agreement were
   20 posted online by the County and Probation on a rolling basis as finalized versions
   21 were agreed upon by counsel and made available to the County. By October 17, 2019,
   22 all Notices and a copy of the Agreement were posted online in both English and
   23 Spanish on the following County websites: https://probation.co.riverside.ca.us/ and
   24 https://www.countyofriverside.us/.
   25                 5.   On December 19, 2019, this Court continued the deadline for notice to
   26 the class to be completed and continued the hearing on final approval of the class
   27 settlement. On January 10, 2020, an updated Notice (“Updated Notice”) to the Class
   28
                                                       -3-
        SMRH:4837-4814-6614.2                                   DECLARATION OF KELLY MORAN ISO
                                SUMMARY OF OBJECTIONS OR RESPONSES TO CLASS SETTLEMENT RECEIVED
        CLASS CLASS
                                                                             FROM CLASS MEMBERS
Case 5:18-cv-01399-JGB-JEM Document 80-4 Filed 03/09/20 Page 4 of 5 Page ID #:1448




    1 Members was posted on the County websites, in both English and Spanish, informing
    2 the Class Members of the new hearing date.
    3                 6.    I regularly check the County of Riverside and Probation Department
    4 websites to ensure that the Notices and Agreement remain posted and available.
    5                 7.    On September 24, 2019, the County posted the Notice, in English and
    6 Spanish, in the following locations where Riverside County YAT probation officers
    7 are regularly stationed: Banning Office; Iowa Office; Main Street Office; Juvenile
    8 Services Division Office; Corona Office; Murrieta/Technology Office; Moreno
    9 Valley Office; San Jacinto Office; Research Park Office; Palm Springs Office; Indio
   10 Office; and Blythe Office. On January 8, 2020, the Updated Notice was posted in the
   11 aforementioned offices.
   12                 8.    The web postings and postings in locations where YAT probation
   13 officers are regularly stationed will remain in place until this Court issues an order
   14 approving or rejecting the Settlement, and will then remain posted in compliance with
   15 the terms of the Settlement Agreement.
   16                 9.    On September 24, 2019, the County provided the Notice, in English and
   17 Spanish, to juvenile defense attorneys in Riverside County through the Riverside
   18 County Public Defender and alternate public defender offices. On January 8, 2020,
   19 the Updated Notices were also provided to the aforementioned juvenile defense
   20 attorneys.
   21                 10.   The County contracted with AB Data to send postcard notices to all class
   22 members.
   23                 11.   On January 3, 2020, AB Data sent postcard notices in English to all
   24 potential class members, which included 39,319 individuals. All 39,319 individuals
   25 were also later sent postcard notices in Spanish on January 17, 2020.
   26                 12.   On September 13, 2019, AB Data created a number for interested parties
   27 to call to find out if they were a member of the class (877-318-6163). As of March 4,
   28 2020, AB Data received 23 calls on this line.
                                               -4-
        SMRH:4837-4814-6614.2                                    DECLARATION OF KELLY MORAN ISO
                                 SUMMARY OF OBJECTIONS OR RESPONSES TO CLASS SETTLEMENT RECEIVED
        CLASS CLASS
                                                                              FROM CLASS MEMBERS
Case 5:18-cv-01399-JGB-JEM Document 80-4 Filed 03/09/20 Page 5 of 5 Page ID #:1449



              13.   Neither my office nor Probation have received any objection from Class
     2 Members to the settlement, either by regular mail or email.
     3        I declare under penalty of perjury that the foregoing is true and correct.
     4 Executed on March 9, 2020 in Riverside, California.
     5
     6

     7
                                        By ~AKelly A. Moran
     8
                                             Deputy County Counsel
     9
    10
    11
    12

    13
    14
    15
    16
    17
    18
    19
    20
    21

    22

    23
    24

    25
    26
    27
    28                                            -5-
                                                          DECLARATION OF KELLY MORAN ISO
                          SUMMARY OF OBJECTIONS OR RESPONSES TO CLASS SETTLEMENT RECEIVED
                                                                       FROM CLASS MEMBERS
